 In the Matterof BOB-LO EXCURSIONCOMPANYandSEAFARERS'INTER-'NATIONAL' UNION OF NORTH AMERICA, GREAT LAKESDISTRICT,A. F. OF, L.Case No. R-4185.Decided September 214 1942Jurisdiction:water transportation industry.Investigation and Certification of Representatives:existence of question: re-fusal to, accord petitioner recognition until certified by the Board; contract,the first annual period of which would have expired at time of election,heldno bar; organization which did not appear at hearing, but which was partyto an existing contract with Company, accorded place on ballot with permis-sion to withdraw upon request ; election directed to be held at such time afterresumption of Company's seasonal operations as Regional Director should fix;election necessary.Unit Appropriate for Collective Bargaining:all employees of the stewards' de-partinent aboard vessels operated by the Company, excluding stewards, assist-ant stewards, pursers, and employees of the pursers' office.Mr. Harvey A. Fischer and Mr. Laurence M. Sprague,of Detroit,Mich., for the Company.Mr. Hardy Polaner,of Detroit, Mich., for the Seafarers.Miss Grace MeEldowney,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon petition'dulyfiled by Seafarers'InternationalUnion ofNorth America,Great Lakes District,A. F. of L., herein called theSeafarers,alleging thata questionaffectingcommerce had arisen concerning the representation of employees of Bob-Lo Excursion Com-pany, Detroit, Michigan,herein called the Company,the NationalLabor Relations Board provided for an appropriate hearing upon duenotice before Jerome H. Brooks,Trial Examiner.Saidhearing washeld at Detroit, Michigan, on August 21 and 22, 1942. 'The'Company,and the Seafarers appeared and participated.Allparties were af-forded full opportunity to be heard,to examine and cross-examinewitnesses,and to introduce evidence bearing on the issues.DuringI11arine Cooks and Stewards Union of the (Ii eat Lakes, herein called the Maiine Cooks,mlthoukh served with notice,/did not appeal44iN. L R B., No 77,-'487498-42-Nul t4--2:14-19 450DECISIONSOF NATIONALLABOR RELATIONS BOARDthe hearing the Company moved to dismiss the petition.The motionwas referred to the Board by the Trial Examiner, and is herebydenied.The Trial Examiner's rulings, made at the hearing, are freefrom prejudicial error and are hereby affirmed.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACT1.THE BUSINESS OF THE COMPANYBob-Lo Excursion- Company is a Michigan corporation having itsprincipal office and place of business in Detroit, Michigan. It operatesthree excursion steamers on the Detroit River and adjacent waters, anamusement park at Bob-Lo Island iii the Province of Ontario, Domin-ion of Canada, and a restaurant and bowling alley in Detroit.Duringthe period from January 1, 1942, through August 20, 1942,.the Com-pany purchased from sources outside the State of Michigan approxi-mately 50,000 gallons of oil at a' cost of approximately $2,000.FromJanuary 1, 1942, through August-1, 1942, it transported to Bob-LoIsland 316,000 passengers from Detroit, Michigan ; 20,000 passengersfrom Toledo, Ohio ; and 8,000 passengers from Cleveland, Ohio.We find that the Company is engaged in trade, traffic, transportation,and commerce among the several States and with foreign countries,and that the employees in the stewards' department on board theCompany's steamers are directly engaged in such trade, traffic, trans-portation, and commerce.II. THE ORGANIZATIONS INVOLVEDSeafarers' International Union of North America, Great Lakes Dis-trict, is a labor organization affiliated with the American Federationof Labor, admitting to membership employees of the Company.-Marine Cooks and 'Stewards Union of the Great Lakes is an unaffili-ated labor organization which admits to membership employees of theCompany.III. THE QUESTION CONCERNING REPRESENTATIONOn September 30, 1941, the Company entered into a closed-shopcontract with the Marine Cooks covering the company's cooks' and2The Seafarers contendsthattheMarine Cooks, although formerly a bonafidelabororganization,isno longer in existenceIn support of this contention,it offered to provethat there has been noactivity by theMarine Cooks among employees on the Company'sboats of on boats of the D & C Navigation Company, also operating on the Great Lakes,since1938The Trial Examiner rejected the offer of proof on the ground that the factsalleged,if established, would not prove the non-existence of the Marine Cboi:sAs appears,above, this ruling of the Trial Examiner has been athrmedCfMatterof Armstrong Rub-ber CompanyandUnitedRubberWorkers of America,Local No93,affiliatedWiththeCongress of Industrial Osganccations,35 N L R B SOS. BOB-LO EXCURSION COMPANY1451stewards' departments.The contract provided,inter alia,that a wagescale for the 1942 season should be decided on in the early spring 'of_1942 and should be attached to the agreement, and that the agreementand the wage scale rider should take effect as soon as they were signedby representatives of the Company ancl.the Marine Cooks and shouldcontinue from year to year thereafter, unless either party should notifythe other in writing at least 30 days prior to the expiration of any an-nual period that it desired changes in -or cancelation of any portionof the agreement.A rider, containing the 1942 wage scale, was ex-ecuted on April 2, 1942.,In June 1942, a representative of the Seafarers made several requestsof the Company for recognition of the Seafarers and for a meetingto discuss wages and working conditions of the Company's employees.In the latter part of June, he was told that the Company had noobjection to recognizing the Seafarers provided it was certified by theBoard.Thereafter, the Seafarers filed its petition herein.At the hearing the'Company contended that its existing contract'with the Marine Cooks constitutes a bar -to the present proceeding.Since we shall not conduct an election until the Companyresumeshave expired; we find no merit in the Company's contention.A statement of the Trial Examiner, made during they course of thehearing, indicates that the Seafarers represents a substantial numberWe find that a question affecting commerce has arisen concerningthe representation of employees of the Company, within the meaningof Section 9 (c) and Section 2 (6) and (7) of the National LaborRelations Act.IV. TIIE APPROPRIATE UNITThe Seafarers contends that the stewards' departmentpersonnel,exchuling stewards and assisttilii, stewards, aboard the vessels oper-ated by the Company (S. S. St. Clair, S. S. Columbia, and S. S. Theo-(tore Roosevelt) constitute an appropriate bargaining unit.It wouldexclude from this unit pursers and employees of the pursers' office,'on the ground that they have nothing in common with employees inthe stewards' department, that they are confidential employees of theCompany, and that their work is entirely different from that of theother employees. 'The Company does not contest the appropriatenessof the proposed unit.:'* The Trial Examiner stated that the Seafarers had submitted to him 4 authorizationpetitions,bearing 75 apparently genuine original signatures,ofwhich 18 were datedJune23, 1942,and the rest were,undated..,Of the 75-names, 24 appeared on the Company'spayloll of Auguet 14,1942,1lolls listed 105 emploteewithin the appioprmte unit., 452DECISIONS OF NATIONAL LABOR RELATIONS BOARDWe find that all employees in the stewards' department aboard the,vesselsoperated by the Company, excluding stewards, assistantstewards, pursers, and employees of the pursers' office constitute aunit appropriate for the purposes of collective bargaining, withinthe meaning of Section 9 (b) of the Act.V. THE DETERMINATION OF REPRESENTATIVESWe find that the question 'concerning representation which hasarisen can best be resolved by an election by secret ballot.The Sea-farers requests that the Marine Cooks be denied a place on the ballotbecause it failed to appear at the hearing.However, since the MarineCooks is a party to a closed ;shop contract with the Company, we shalldirect that its name appear on the ballot, but shall permit it to with-draw from the ballot upon filing a request to that effect with theRegional Director within ten (10) days after the date of this Decisionand Direction.At the hearing, the secretary-treasurer of the Company testifiedthat the 1942 season would close on August 30 or September 7, 1942,and that the majority of the employees on the boats would then belaid off.The turnover among the Company's employees is extremelyhigh, both during the season and`from year to year.Plans for re-suming operations in 1943 are still uncertain, but the season usuallyopens in the latter part of May or early in June.Under the,circum-stances, we shall direct that the election to determine representativesbe held at such time after the Company resumes operations in 1943as the Regional Director shall fix.5Both the Seafarers and the Com-pany agree that, if an election is held next spring, a then current payroll should' be used to determine the eligibility of employees to par-ticipate therein.We shall therefore direct that the question' con-cerning representation which has arisen be resolved by ; an electionby secret ballot among the employees in the appropriate unit whoare employed' during the pay-roll period immediately preceding thedate of the election herein, subject to the limitations and additions setforth in the Direction.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Rela-tions Act, and pursuant to Article III, Section 8, of National LaborRelations Board Rules and Regulations-Series 2, as amended, it is'herebyCf.Matter of Detroit h ClevelandNavigationCompanyandSeafarers' Internationalunion of North America, Great LakesDistrict,affiliated withthe A.F. of L,35 N. L.R. B. 841.N BOB-LO EXCURSIONCOMPANY453DIRECTED that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with Bob-Lo ExcursionCompany,.Detroit, Michigan, an election by secret ballot shall be con-"ducted at such time after the Company resumes operations in 1943 asthe Regional Director shall fix, under the direction and supervisionof the Regional Director for the Seventh Region, acting in this matteras agent for the National Labor Relations Board and subject to Arti-cle III, Section 9, of said Rules and Regulations, among the em-ployees in the unit found appropriate in Section IV, above, who areemployed during the pay-roll period immediately preceding the dateof the election herein, including any such employees who do not workduring said pay-roll period because they are ill or on vacation or inthe active military service or training of the United States, or tem-porarily laid off, but excluding any who shall quit or be dischargedfor cause between the end of'said pay-roll period and the date of theelection, to determine whether they desire to be represented by Sea-farers' International Union of North America, Great Lakes District,A. F. of L., or by Marine Cooks and Stewards Union of the GreatLakes, for the purposes of collective bargaining, or by neither.MR.WM. M. LEISERSON tdok no part in the consideration of theabove Decision and Direction of Election.